DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed spring loaded feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are further objected to for not showing the capacitive proximity sensors on the body of the vehicle as described in claim 8.  Therefore, this feature must be shown or the feature cancelled from the claim. 
The drawings are again objected to for not showing the stopper bars as being arranged on the vehicle body as described in claim 11.  This feature must be shown or the feature cancelled from the claim.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  There is a double comma in claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites the claim limitation “detecting if a door is in an open position”, but the applicant does not provide information for one to understand how the claimed invention will detect if a door is in an open position.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 9, and 12 read “…along the closing surfaces”.  The claim limitation is indefinite, as the specification does not provide information for one to understand which surfaces of the vehicle doors are the “closing surfaces” and the drawings are similarly unclear, where one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to the examiner whether the application is referring to the three sides of the passenger doors marked in figure 1 as the "closing surfaces" or the four sides of the door as marked on the tailgate in figure 1.  For the purposes of examination the examiner has interpreted “closing surfaces” to be the four sides of the passenger doors and the four sides of the tailgate.  
Additionally, claim 12 recites the claim limitation “detecting if a door is in an open position”.  The claim limitation is indefinite, as the specification does not provide information for one to understand how the claimed invention will detect if a door is in an open position.  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  If the same capacitive proximity sensors that will be detecting an object within the aperture of the closing surfaces of the door will be used to detect if the door in an open position, the claims and specification must clearly state that the element will be performing that function as well.  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Elie (U.S. 9,777,528) in view of Khan (U.S. 2018/0058128).
Regarding claim 1, as best understood based on the 35 U.S.C. 112(b) issue identified above, Elie teaches a system for avoiding pinching in vehicle doors comprising capacitive proximity sensors (26, described in Column 6 lines 2-5 specifically) for being mounted at each door along closing surfaces (48), an accelerometer (24, described in column 3 lines 51-54 specifically) for being arranged in each door (14), wherein the capacitive proximity sensors (26), the accelerometer (24), being connected to a control unit (70), when the capacitive proximity sensor (26) for the same door (14) senses an object and causes the door to stop accelerating (by an actuator 22 column 11 lines 65-67 and column 12 lines 1-2).  Elie does not teach a stopper bar arranged at each door such that when activated it prevents the door from closing entirely and a release mechanism for the stopper bar, wherein the stopper bar is moved to a blocking position when an object is detected within the doors path.  Khan, however, teaches a stopper bar (26) arranged at each door (4A, 4B, 6A, 6B) such that when activated (fig 4, element 26 extended), it prevents the door from closing entirely ([0035]), and a release mechanism for the stopper bar (24).  The stopper bar is moved into a blocking position (figure 4, element 26 extended) in order to stop the vehicle door from moving further.  
Elie and Khan are both considered to be analogous to the claimed invention because they are in the same field of anti-pinch vehicle door safety.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elie to incorporate the teachings of Khan and provide a vehicle door that uses capacitive proximity sensors to sense an object within the aperture of the vehicle door and therefore engages a stopper bar as a positive stop to prevent the vehicle door from closing on the object.  Doing so would improve Elie’s invention, which slows the vehicle door using the controller unit, by providing a physical stop to the closing door allowing it to not be overcome by excessive force.  The stopper bar’s presence in the door closing area improves the anti-pinch safety feature of the vehicle door by stopping the door from shutting when an interfering object has been detected.
Regarding claim 8, the combination of Elie and Khan teaches a vehicle with a system according to claim 1.  Elie further teaches wherein the capacitive proximity sensors (26) are arranged on the vehicle body (16) along the closing surfaces for the doors (50).  
Regarding claim 9, the combination of Elie and Khan teaches a vehicle with a system according to claim 1.  Elie further teaches wherein the capacitive proximity sensors (26) are arranged on the vehicle doors (14) along the closing surfaces (48).  
Regarding claim 10, the combination of Elie and Khan teaches a vehicle with a system according to claim 1.  Khan further teaches wherein the stopper bars (26) are arranged in the doors (4A, 4B, 6A, 6B).
Regarding claim 12, as best understood based on the 35 U.S.C. 112(b) issue identified above, Elie teaches a method for preventing a vehicle door from pinching along the closing surfaces of a door, the vehicle comprising a capacitive proximity sensor (26) arranged at each door (14) along the closing surfaces (48), an accelerometer (24) arranged in each door (14), that is utilized to prevent the door from closing entirely (column 11 lines 65-67 and column 12 lines 1-2).  The method comprising: detecting if a door (14) is in an open position (column 3 lines 59-61), measuring the capacitance of a field extending through the aperture of said door using the capacitive proximity sensor (26) when the door (14) is open (column 6 lines 66-67 and column 7 lines 1-6), generating a signal from the capacitive proximity sensor (26) based on the capacitive measurements (Step 106 in Figure 5), monitoring the signal from the accelerometer (column 3 lines 61-66), and activating a mechanism to stop the door from closing on the detected object in the aperture of the doorway when the signal from the capacitive proximity sensor (26) indicates that an object is detected in the aperture anywhere along the closing surfaces (column 12 lines 18-25).  Elie does not teach a stopper bar in the door to be activated after accelerating stops.  Elie teaches that the door actuator can instead halt the doors movement when an object is detected.  Khan teaches a stopper bar (26) arranged at each door (4A, 4B, 6A, 6B) to be activated when an object is detected in the aperture of the vehicle doorway ([0035]).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Elie (U.S. 9,777,528) in view of Khan (U.S. 2018/0058128) as applied to claim 1, in further view of Hsu (U.S. 8,205,498)
Regarding claim 2, the combination of Elie and Khan teaches a vehicle with a system according to claim 1.  Elie does not expressly state that the accelerometer used is a capacitive accelerometer.  Hsu teaches a capacitive accelerometer for use in a similar type of environment as the claimed invention.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Hsu with teaching of Elie/Khan since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the capacitive accelerometer of the secondary reference(s) for the general accelerometer of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See MPEP § 2143 (B).
Claims 3, 4, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elie (U.S. 9,777,528) in view of Khan (U.S. 2018/0058128) as applied to claim 1 above, and further in view of Oh (U.S. 8,245,447).
Regarding claim 3, the combination of Elie in view of Khan teaches the anti-pinch system claim 1.  Both Elie and Khan do not expressly teach wherein the stopper bar at one end is pivotally arranged such that it swings in an arc when moving between a non-triggered and triggered position.  Oh teaches a similar door safety device with a stopper bar (530) pivotally arranged (523) such that it swings in an arc when moving between a non-triggered and triggered position (figures 6 and 7 show swinging motion of stopper bar).  
Regarding claim 4, the combination of Elie in view of Khan teaches the anti-pinch system claim 1.  Elie and Khan do not expressly teach wherein the stopper bar is spring loaded.  Oh teaches a similar door safety device with a stopper bar (530) spring loaded (540) through its connection to elongate bar (520).  
Regarding claim 6, the combination of Elie in view of Khan teaches the anti-pinch system claim 1.  Both Elie and Khan do not expressly teach wherein a spring loaded elongate bar is arranged relative to the stopper bar such that when the spring loaded elongate bar is released it moves longitudinally towards a point on the stopper bar at a distance from said end of the stopper bar such that the stopper bar moves to a triggered position.  Oh teaches a similar door safety device where the spring loaded (540) elongate bar (520) moves longitudinally (fig 6 and 7 show longitudinal movement) when released towards a point on the stopper bar (530) at a distance from the end of the stopper bar (length of engaging piece 532) such that the stopper bar moves into the triggered position (figure 7).
Regarding claim 11, the combination of Elie in view of Khan teaches the anti-pinch system claim 1. Both Elie and Khan do not teach wherein the stopper bars are arranged on the vehicle body.  Oh teaches a safety device wherein the stopper bar (530) is arranged on the vehicle body (100).
Oh, along with Elie and Khan, are considered to be analogous to the claimed invention because they are in the same field of door safety features.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Oh to include a spring loaded bar to push a swinging stopper bar to pivot in an arc when triggered to the combination of Elie and Khan.  Doing so would create an anti-pinch system for a door with a stopper that one can visually witness activating and would give the user warning that an object is within the aperture of the vehicle door before the stopper bar contacts the body of the vehicle.
Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Elie (U.S. 9,777,528) in view of Khan (U.S. 2018/0058128) in view of Oh (U.S. 8,245,447) as applied to claims 4 and 6 above, and further in view of Linden (U.S. 2018/0038146 A1).
Regarding claim 5, the combination of Elie in view of Khan teaches the anti-pinch system of claim 1.  Both Elie and Khan do not expressly teach wherein the stopper bar is held in the non-triggered position by a solenoid.  Linden teaches a solenoid (13) that holds the stopper bar (22) in a non-trigger position (figure 10).  
	Linden, Elie, and Khan are considered to be analogous to the claimed invention because they are both in the same field of vehicle door safety.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Elie and Khan to incorporate the teachings of Linden and provide a vehicle door using a solenoid to actuate a stopper bar to prevent pinching.  Doing so would create a door with a positive stop safety feature that is easy to install and is also cost effective.   
Regarding claim 7, the combination of Elie in view of Khan teaches the anti-pinch system of claim 1.  Oh teaches a spring loaded (540) elongate bar (520) attached to the stopper bar (530) but does not teach the spring loaded elongate bar being held in the non-triggered position by a solenoid.  Linden teaches a solenoid (13) that holds the stopper bar (22) in a non-trigger position (figure 10).  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 705073 (teaches a stopper for a vehicle window) and US 20020093420A1 (teaches another stopper bar system for vehicle doors).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan M Heschel whose telephone number is (571)272-6621. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on (571) 272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M. HESCHEL/Examiner, Art Unit 4175  
                                                                                                                                                                                                      
/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632